Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-37 are pending.  Claims 1-12 and 26-37 are the subject of this NON-FINAL Office Action.  Claims 13-25 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 26-37) without traverse in the Reply filed 01/04/2021 is acknowledged.  
Thus, claims 13-25 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Interpretations
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  Applicants are also reminded that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous” because “[o]nly in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).  Finally, 
the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that 

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 1-12 and 26-37 are rejected under 35 U.S.C. § 102(b) as being anticipated by FREDRICKS (US 2007/0178495, published 08/02/2007).
As to claims 1-6, 8-11, 26-30 and 32-36 FREDRICKS teaches obtaining samples from women with vaginitis or BV (Abstract) and qPCR-detect bacteria comprising BVAB2, Megasphaera-1, Gardnerella vaginalis and Atopobium vaginae (paras. 0019—57, 0066-0068, 0108 & 0137, as examples).
As to claims 7 and 31, FREDRICKS teaches vaginal swabs (para. 0119).
As to claims 12 and 37, FREDRICKS teaches vaginitis samples (Abstract).
The Office also notes that the claims broadly encompass detecting any nucleic acid merely “characteristic of” BVAB2, Megasphaera-1, Gardnerella vaginalis and Atopobium vaginae; and nucleic acids in addition to these (“the positive marker BV-comprise . . .”).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 
Instant claims 1-12 and 26-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-11 of U.S. 9,057,111.  
Conflicting claims 1-11 teach a kit “for assessing bacterial vaginosis (BV) status in a female” which contains primers for qPCR detection of BVAB-2, Megasphaera-1 and at least one of Atopobium vaginae or Gardnerella vaginalis.  Although the kit is not a method, yet the kit is explicitly intended for use in “assessing bacterial vaginosis (BV) status in a female.”  Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply the kit to is intended use of “assessing bacterial vaginosis (BV) status in a female” with a reasonable expectation of success.

Instant claims 1-12 and 26-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-21 of U.S. 9,624,552.  
Conflicting claims 1-21 teach the same BV bacteria detection technique as instant claims; thus the instant claims are prima facie obvious because the conflicting claims anticipate the instant claims.

Instant claims 1-12 and 26-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 6-20 of U.S. Application No. 15/454,450.  This is a provisional rejection.
prima facie obvious because the conflicting claims anticipate the instant claims.

Instant claims 1-12 and 26-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-21 of U.S. 9,970,064.  
Conflicting claims 1-21 teach the same BV bacteria detection technique as instant claims; thus the instant claims are prima facie obvious because the conflicting claims anticipate the instant claims.

Instant claims 1-12 and 26-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-30 of U.S. 10,450,617.  
Conflicting claims 1-30 teach the same BV bacteria detection technique as instant claims; thus the instant claims are prima facie obvious because the conflicting claims anticipate the instant claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637